                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 MAXWELL KADEL, et al.,

                             Plaintiffs,

                        v.                             No. 1:19-cv-00272-LCB-LPA

 DALE FOLWELL, et al.,

                             Defendants.




       UNOPPOSED MOTION FOR ENTRY OF TOLLING STIPULATION

       Plaintiffs Maxwell Kadel; Julia McKeown; Jason Fleck; Connor Thonen-Fleck, by

his next friends and parents, Jason Fleck and Alexis Thonen; Michael D. Bunting; C.B.,

by his next friends and parents, Michael D. Bunting, Jr. and Shelley K. Bunting; and Sam

Silvaine, respectfully move the Court to approve and enter a stipulation with Defendants

University of North Carolina at Chapel Hill, University of North Carolina at Greensboro,

and North Carolina State University (collectively, “University Defendants”). The

stipulation tolls certain plaintiffs’ claims under Title VII of the Civil Rights Act of 1964

against University Defendants during the pendency of a case before the Supreme Court

which may impact those claims. R.G. & G.R. Harris Funeral Homes, Inc. v. Equal

Emp’t Opportunity Comm’n, No. 18-107 (U.S. argued Oct. 8, 2019). University

Defendants do not object to this motion. Defendants Dale Folwell, Dee Jones, and the




                                              1

      Case 1:19-cv-00272-LCB-LPA Document 41 Filed 02/21/20 Page 1 of 3
North Carolina State Health Plan for Teachers and State Employees take no position on

the tolling agreement and do not intend to file a brief regarding it.



Dated: February 21, 2020                          Respectfully submitted,

/s/ Amy E. Richardson
Amy E. Richardson                             Meredith Taylor Brown*
N.C. State Bar No. 28768                      Omar Gonzalez-Pagan*
HARRIS, WILTSHIRE & GRANNIS LLP               LAMBDA LEGAL DEFENSE AND
1033 Wade Avenue, Suite 100                      EDUCATION FUND, INC.
Raleigh, NC 27605-1155                        120 Wall Street, 19th Floor
Telephone: 919-429-7386                       New York, NY 10005
Facsimile: 202-730-1301                       Telephone: 212-809-8585
arichardson@hwglaw.com                        Facsimile: 212-809-0055
                                              tbrown@lambdalegal.org
Deepika H. Ravi*                              ogonzalez-pagan@lambdalegal.org
HARRIS, WILTSHIRE & GRANNIS LLP
919 M Street N.W., 8th Floor,                 Tara Borelli*
Washington, D.C. 20036                        LAMBDA LEGAL DEFENSE AND
Telephone: 202-730-1300                         EDUCATION FUND, INC.
Facsimile: 202-730-1301                       730 Peachtree Street NE, Suite 640
dravi@hwglaw.com                              Atlanta, GA 30318-1210
                                              Telephone: 404-897-1880
Noah E. Lewis*                                Facsimile: 404-897-1884
TRANSGENDER LEGAL DEFENSE AND                 tborelli@lambdalegal.org
   EDUCATION FUND, INC.
20 West 20th Street, Suite 705
New York, NY 10011
Telephone: 646-862-9396
Facsimile: 646-930-5654
nlewis@transgenderlegal.org

                                   Counsel for Plaintiffs

* Appearing by special appearance pursuant to L.R. 83.1(d)




                                              2

      Case 1:19-cv-00272-LCB-LPA Document 41 Filed 02/21/20 Page 2 of 3
                            CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed electronically with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all

registered users.


Dated: February 21, 2020                         /s/ Amy E. Richardson       .
                                                 Amy E. Richardson
                                                 N.C. State Bar No. 28768
                                                 HARRIS, WILTSHIRE & GRANNIS LLP
                                                 1033 Wade Avenue, Suite 100
                                                 Raleigh, NC 27605-1155
                                                 Telephone: 919-429-7386
                                                 Facsimile: 202-730-1301
                                                 arichardson@hwglaw.com




      Case 1:19-cv-00272-LCB-LPA Document 41 Filed 02/21/20 Page 3 of 3
